Citation Nr: 9923767	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  96-23 605	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151, for residuals of a left leg 
injury, including a fracture of the femur, as a result of 
surgical treatment and hospitalization from April 1984 to 
June 1984 by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to May 
1973.  His appeal ensues from an August 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).

At a hearing held before the undersigned Board Member in 
March 1999, the veteran raised the issue of entitlement to 
compensation under the provisions of Title 38, United States 
Code, Section 1151, for hepatitis C contracted as a result of 
surgical treatment in April 1984 by the Department of 
Veterans Affairs.  This matter is referred to the RO for 
appropriate action.


FINDING OF FACT

The record contains no competent medical evidence 
establishing that residuals of the veteran's left leg injury, 
including a fracture of the femur, were aggravated as a 
result of surgical treatment and hospitalization from April 
1984 to June 1984 by the Department of Veterans Affairs.


CONCLUSION OF LAW

The claim of entitlement to compensation under the provisions 
of Title 38, United States Code, Section 1151, for residuals 
of a left leg injury, including a fracture of the femur, as a 
result of surgical treatment and hospitalization from April 
1984 to June 1984 by the Department of Veterans Affairs is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that residuals of his left femur 
disability were aggravated as a result of surgical treatment 
and hospitalization provided by the VA from April 1984 to 
June 1984.  Specifically, he asserts that VA medical 
personnel misinterpreted his left leg x-rays, rodded his 
femur improperly, and issued him incorrectly built shoes, 
thereby decreasing his left leg length 2 5/8 inches, and 
causing him to walk on the balls of his feet, to experience 
constant pain and weakness, and to undergo further treatment 
and surgery to lessen his leg length discrepancy.  

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992).  A well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Where the determinative issue in a 
case involves a question of medical causation, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required to establish well 
groundedness.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

When a veteran suffers an injury or aggravation of an injury 
as the result of hospitalization or medical or surgical 
treatment, and such injury or aggravation results in 
additional disability to the veteran and is not the result of 
his own willful misconduct, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service-connected.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.358 (1998).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease of injury.  Compensation will not be payable 
for the continuance or natural progress of disease or 
injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b).  In determining whether 
any additional disability resulted from VA hospitalization or 
treatment, the following considerations will govern:

(1)  It is necessary to show that additional disability is 
actually the result of such disease or injury, or aggravation 
of an existing disease or injury suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of hospitalization, medical or surgical treatment.  
38 C.F.R. § 3.358(c)(1), (2).

(2)  Compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those that are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(c)(3).

Section 1151 of Title 38 of the United States Code was 
recently modified by section 422(a) of Public Law 104-204; 
110 Stat. 2926 (Sept. 29, 1996), to require that an injury 
from VA hospitalization be caused by "carelessness, 
negligence, lack of proper skill, error of judgment, or 
similar instance of fault," or an "unforeseeable event," 
before benefits may be awarded under its provisions.  
However, these amendments apply only to claims filed on or 
after the effective date of the statute, which is October 1, 
1997.  Since the veteran's appeal was pending prior to this 
date, it continues to be subject to review under the prior 
statutory language and interpretation.  See 38 U.S.C.A. § 
1151 (West 1997); cf. Karnas v Derwinski, 1 Vet. App. 308, 
312-313 (1991) (where a law or regulation changes while a 
claim is pending, the version most favorable to the claimant 
will apply only if there is no indication of contrary 
congressional intent).

Thus, in order for the veteran to satisfy his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim under 38 U.S.C.A. § 
1151 is well grounded, the record must contain competent 
medical evidence establishing that the veteran suffered 
additional left leg disability as the result of VA surgical 
treatment and/or hospitalization from April 1984 to June 
1984, irrespective of fault.

Prior to surgical treatment by the VA in 1984, when the 
veteran allegedly sustained additional left leg disability, 
he was hospitalized for left leg complaints.  In March 1981, 
the veteran initially injured his left leg in a motorcycle 
accident.  Multiple injuries, including fractures of the left 
femoral neck and left mid shaft femur with comminution, 
necessitated months of hospitalization at Greenville Hospital 
System.  During this time period, the veteran had paralysis 
of the left lower extremity.  Thereafter, he was transferred 
to Crittenton Hospital in Michigan for open reductions and 
internal fixations of the left hip and left femoral shaft 
with an autogenous iliac bone graft.  Prior to surgery, the 
veteran was advised that his left femoral shaft fracture 
would most likely heal with the open reduction, but that, due 
to the length of time that had passed since the time of his 
injury (during which a serious infection hindered surgery) 
and the fact that 35 to 40 percent of left femoral neck 
fractures do not heal despite surgery, his femoral neck 
fracture would be difficult to heal.  The veteran progressed 
rapidly postoperatively, reaching ambulatory status, non-
weight bearing on the left, and was discharged in July 1981.  

From September 1981 to November 1981, the veteran was 
admitted for hospitalization at a VA Medical Center in 
Chillicothe, Ohio, in part, for a fractured femur that was 
causing weakness in the left lower limb.  On admission the 
veteran did not complain of pain, and by discharge, his 
weakness had improved.  He was advised to ambulate in a 
wheelchair or with help.

During a VA examination in January 1982, an examiner noted 
that the veteran's fractured femur was still healing.  He 
indicated that: the veteran's left knee was held in permanent 
flexion contracture at 15 degrees; he was able to raise his 
left leg only about 10 degrees; there was a two-inch 
shortening of his left lower extremity; there were no 
reflexes present in the left knee; and there was a depressed 
scar on the outside of the veteran's left leg.  X-rays showed 
an internal fixation device in place in the upper two-thirds 
of the left femur, a radiodense fragment overlying the 
fixation device, an old fracture site at the junction of the 
mid and upper third of the femur, anatomic alignment of 
fracture fragments, and severe disuse osteoporosis.  The 
examiner remarked that the veteran required crutches or a 
walker to ambulate, the use of a urinal in bed and a toilet 
seat with handles, and help getting dressed.  He concluded 
that the veteran was essentially housebound.  

According to the veteran's hearing testimony, and a June 1984 
VA hospital summary, in November 1983, the veteran developed 
a femur nonunion which necessitated plate removal, bone 
grafting and insertion of an osteostimulator.  The RO 
endeavored to obtain records of this procedure and follow-up 
treatment from the VA Medical Center in Columbia, South 
Carolina (Columbia).  However, in July 1995, Columbia 
informed the RO that it had transferred all such records to 
the VA Medical Center in Asheville, North Carolina 
(Asheville); and in August 1995, Asheville informed the RO 
that it had no records pertaining to the veteran.

In March 1984, shortly before the surgery at issue, the 
veteran underwent another VA examination.  He reported that, 
since the 1981 surgery, he had developed stiffness and 
limited extension of the left knee joint.  The examiner 
noted: two well healed, asymptomatic, non-adherent surgical 
skin scars on the lateral aspect of the left thigh; a leg 
length discrepancy of 2 inches (shorter on the left); a 1 
inch wasting of the muscles of the left calf; flexion 
contracture of the left knee joint of 10 degrees; and a 
limping gait due to the shortened left leg length and the 
flexion contracture of the left knee.  He also noted that the 
veteran used a walking cane and a built-up shoe.

In April 1984, the veteran was admitted for an open 
intramedullary nailing of a left femur nonunion.  On 
admission, the veteran reported that he was ambulatory with 
forearm crutches until two weeks prior to admission when he 
fell and reinjured his left femur.  He indicated that he had 
pain in the midshaft region of the left femur and decreased 
sensation in the right lower extremity.  Objectively, the 
veteran had: full range of motion of the left hip; tenderness 
over the left lateral mid femur; an old surgical scar; a lack 
of 15 degrees of full extension of the left knee; flexors 
minus on the left; decreased pain sensation in the right 
lower extremity; a tight left heel cord that lacked 10 to 15 
degrees of coming to neutral; and a leg length discrepancy of 
3 to 4 centimeters.  Solid fixation of the femur was achieved 
during the surgery, and the veteran had an unremarkable 
postoperative course.  He was not fully cooperative with 
physical therapy, but on discharge, was able to ambulate with 
crutches and a long leg brace.  His left shoe heel was built 
up to compensate for a shorter left leg of 11/2 to 2 inches. 

VA outpatient treatment records dated in November 1984 
reflect that the veteran's left leg was shorter than his 
right leg by 23/4 inches.  However, it was noted that the 
shortening initially resulted from two procedures that had 
been conducted prior to the April 1984 surgery, presumably in 
1981 and 1983.  VA and private outpatient treatment records 
and hospitalization reports dated from April 1984 to December 
1987 note the following residuals of the veteran's left femur 
injury:  a 10 to 15 degree flexion contracture of the left 
knee, a left leg length discrepancy described as either 1 1/2 - 
2 inches, a little over 2 inches, or 2 3/4 inches, an equinus 
deformity of the left foot, decreased range of motion of the 
left leg, a limp, left knee pain and instability and left leg 
weakness.  They also disclose that the veteran underwent 
several procedures to help him walk and to ease pain (heel 
cord lengthening in August 1985 and removal of a rod in 
October 1996), to repair another nonunion of the femur (April 
1987), and to lessen, to the extent possible, his leg length 
discrepancy (June 1987).  Notably in November 1988, the left 
leg was described as one inch shorter than the right leg. 

The veteran was hospitalized from September 1990 to October 
1990 for rehabilitation.  He was noted to have paraparesis of 
the lower extremities (secondary to an old spinal cord 
injury, not to the left leg fractures), decreased sensation 
of the left lower extremity, and leg length discrepancy.  In 
April 1991, he was noted to have mild paraplegia and to be 
unable to walk or weight bear on his lower extremities.  

During a VA examination in May 1991, the veteran was in a 
wheelchair and unable to walk.  He had a negative straight 
leg raising test and Patrick's test bilaterally.  He had no 
weakness or atrophy of the thigh, calf or foot muscles 
bilaterally, no limitation of motion of the hip, knees, ankle 
or toe joints bilaterally, and no motor, sensory or reflex 
deficits.

In June 1994, he complained of severe pain in the left knee.  
In May 1995, during a VA examination, he reported a short 
left leg and an unstable left knee.  The examiner indicated 
that the veteran had a slight limp on the left, instability 
of the left knee medially, no swelling, deformity or intra-
articular involvement, no effusion or tenderness of the left 
knee, healed scars, and range of motion from 5 to 135 
degrees.  The examiner noted that the left leg was 1/2 inch 
shorter than the right leg. 

The aforementioned records clearly show that, after the 
veteran initially fractured his femur in 1981, he needed 
regular outpatient care and recurrent hospitalization for 
left leg symptoms that never abated.  They also show that the 
veteran's left leg symptoms did not improve following his 
April 1984 hospitalization.  Prior to that hospitalization, 
the veteran had a leg length discrepancy of approximately 2 
inches, limited extension of the left knee, well healed scars 
and muscular wasting of the left calf.  During the years 
following the hospitalization, he was noted to have a leg 
length discrepancy described as a little over 2 inches up to 
2 3/4 inches and reported increased weakness and pain in his 
left lower extremity.  

That notwithstanding, beyond the veteran's statements, there 
is no evidence establishing that, to the extent the veteran 
suffered additional left leg disability after the April 1984 
to June 1984 VA surgery and hospitalization, the additional 
disability resulted from that surgery and/or hospitalization, 
irrespective of fault.  The Board emphasizes that the mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
"resulted from" surgical treatment.  See 38 C.F.R. § 
3.358(c)(2).  As the veteran is a layman with no medical 
training and expertise, his statements, alone, do not 
constitute competent evidence linking additional left leg 
symptomatology exhibited since June 1984 to any particular 
treatment provided by the VA.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992) (holding that laypersons are not 
competent to offer medical opinions).  

Inasmuch as the record does not contain competent medical 
evidence establishing that residuals of the veteran's left 
leg injury, including a fracture of the femur, were 
aggravated as a result of surgical treatment and 
hospitalization from April 1984 to June 1984 by the 
Department of Veterans Affairs, the Board finds that the 
veteran's claim must be denied as not well grounded.  

The veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim; therefore, the 
VA is under no duty to assist him in developing the facts 
pertinent to this claim.  See Epps, 126 F.3d at 1468.  As the 
Board is not aware of the existence of additional evidence 
that might well ground the veteran's claim, a duty to notify 
does not arise pursuant to 38 U.S.C.A. § 5103(a).  See 
McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  
That notwithstanding, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
well ground his claim and to explain why his current attempt 
fails.


ORDER

Compensation under the provisions of Title 38, United States 
Code, Section 1151, for residuals of a left leg injury, 
including a fracture of the femur, as a result of surgical 
treatment from April 1984 to June 1984 by the Department of 
Veterans Affairs is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

